Campbell, C. J.,
delivered the opinion of the court.
The suit of the appellants to enforce their demand against Mrs. Henry’s separate estate did not constitute a lis pendens as to her estate generally, although it was described in the bill, and did not bind such estate in the hands of the appellees, who were purchasers from her during the pendency of the suit. But said suit was a Us pendens as to so much of the bill as averred that the money of the complainants was devoted to the payment of a note to Montgomery, which was a lien on part of the land described in the bill, and the appellees were affected with notice that in that suit a decree might be made substituting the complainants to the rights of Montgomery whose lien was discharged by their money, and they were bound by such decree. Therefore the money arising from the sale of the lands of Mrs. Henry purchased from Montgomery in excess of the sum necessary to satisfy the decree of the appellants in their second suit was appropriable to the decree in favor of the appellants in their first suit.

Deeree accordingly.